Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                      Response to Amendment
Applicant’s amendment, filed December 18, 2020, has been entered and carefully considered.  Claims 1 and 15 are amended.  Claims 1, 15, 29 and 30 are currently pending.

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture Enhancements for Dedicated Core Networks; Stage 2 (Release 13)"; 3GPP TR 23.707, no. VO.2.0, 29 July 2014 (hereinafter referred as 3GPP document) in view of Liang et al. (US 2011/0268086 A1) and further in view of Cho et al. (US 2013/0286828 A1).
Regarding claim 1, 3GPP document discloses a method for handling packet data network connections for a User Equipment in a mobile network comprising (page 6, paragraph 4.3; page 14, paragraph 5.2.2.1 - page 20, paragraph 5.2.4.2), upon network initiated reselection of a Core Network entity serving said User Equipment, wherein said reselection requires, for at least one packet data network connection, a change of packet data network gateway from a dedicated network to another dedicated network (page 18, paragraph 5.2.3 also page 14, paragraph 5.2.2.1.2.1 to page 15, paragraph 5.2.2.1.2.1; "Old MME, MME" in figure 5.2.2.1.2.1-1; It is noted that the new MME is a dedicated MME in a dedicated CN); performing exchanging (discloses below in Cho) for which a change of packet data network gateway from a dedicated core network to another dedicated core network is required (page 18, paragraph 5.2.3 also page 14, paragraph 5.2.2.1.2.1 to page 15, paragraph 5.2.2.1.2.1; "Old MME, MME" in figure 5.2.2.1.2.1-1; It is noted that the new MME is a dedicated MME in a dedicated CN). 3GPP doesn’t specifically disclose the mechanism of deactivation and reactivation.  
In an analogous art, Liang discloses based on said indication, deactivating, with reactivation requested to the user equipment, of said at least one packet data network connection for which a packet data network gateway needs to be changed from a dedicated core network to another dedicated core network (paragraph [0051] - paragraph [0053]; paragraph [0094] - paragraph [0101]; paragraph [0111] - paragraph [0116]; figures 3, 8), which describes deactivation, with , paragraph [0098]; It is noted that the MME determines which Packet data network connections should be maintained since a PACKET DATA NETWORK GATEWAY is able to support said bearer and which PDN connection should be deactivated and a new PDN connection should be established since the old PACKET DATA NETWORK GATEWAY is not able to support the PDN connection).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liang to the system of 3GPP document to provide an aspect of the present invention is to provide an apparatus and a method for supporting gateway node reselection, which is capable of implementing reselection of a Packet Data Network Gateway (PDN GW) or a Gateway General Packet Radio Services (GPRS) Supporting Node (GGSN), in a communication system (Paragraph 0010, Liang). The combination of 3GPP document and Liang does not disclose the following limitations in as detail as provided by Cho reference. 
Specifically in an analogous art, Cho disclose from an old core network serving entity to a new core network serving entity (Fig. 3, Fig. 8 discloses in paragraphs 0089-0091, the new MME obtains UE context information from the old MME and performs congestion control according to the procedure of embodiment 1-A or 1-B. That is, when the default APN contained in UE context information); exchanging between said old core network serving entity and said new core network serving entity, an indication of said at least one packet data network connection (Fig. 8 paragraphs 0090-0100 disclose that the cell on which the UE 410 camps and the MME managing the cell have changed with movement of the UE 410, the UE 410 sends a TAU to the new MME 430A (S805).  To obtain context information of the UE 410, the new MME 430A sends a UE context request 
(S825).  The new MME 430A determines that a PDN connection for the default APN or any APN is in a congested state (S830). The new MME 430A sends a tracking area update (TAU) reject message through the eNB 420 to the UE 410 (S835).  Here, the TAU reject message contains each APN in a congested state and a back-off time therefor.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Cho to the modified system of 3GPP document and Liang to provide an invention relates to congestion control in a mobile communication system and, more particularly, to a method for controlling network congestion on the basis of an Access Point Name (APN) (Abstract, Cho).
Regarding claim 15, claim 15 comprises substantially similar limitations as recited in claim 1, claimed as a core network entity to perform the similar steps as recited above in claim 1.
Regarding claims 29 and 30, Cho discloses wherein said core network entity serving said user equipment comprises a core network entity having mobility management functions (Fig. 8 paragraphs 0090-0100 disclose that the cell on which the UE 410 camps and the MME managing the cell have changed with movement of the UE 410, the UE 410 sends a TAU to the new MME 430A (S805).  To obtain context information of the UE 410, the new MME 430A sends a UE context request message to the old MME 430B (S810).  The old MME 430B sends a UE context response message containing UE context information to the new MME 430A (S815), and receives a corresponding acknowledgement message (S820). The new MME 430A identifies PDN .
Response to Arguments
Applicant's arguments filed December 18, 2020, for claims 1 and 15 have been fully considered but they are not persuasive. Applicant argued that 3GPP document does not disclose at network initiated reselection of a Core Network entity serving said User Equipment, said reselection requiring, for at least one packet data network connection, a change of packet data network gateway from a dedicated network to another dedicated network. Examiner respectfully disagrees. 
 3GPP document discloses, page 18, paragraph 5.2.3, page 14, paragraph 5.2.2.1.2.1 to page 15, paragraph 5.2.2.1.2.1; "Old MME, MME" in figure 5.2.2.1.2.1-1; It is noted that the new MME is a dedicated MME in a dedicated CN. The 3GPP document clearly stated that during the change procedure, the old MME provides the core network type information to the new MME in the context response message. 
Page 8,  point 1 recites “when the old MME/SGSN decides to reroute NAS message to another dedicated core network, the old MME/SGSN sends a Reroute NAS Message Request (NAS Msg, 
Thus 3GPP document discloses the mechanism of network initiated reselection of a Core Network entity serving said User Equipment, said reselection requiring, for at least one packet data network connection, a change of packet data network gateway from a dedicated network to another dedicated network.
Applicant further stated that Liang does not disclose the mechanism of deactivating, with reactivation requested to the user equipment, of said at least one packet data network connection for which a packet data network gateway needs to be changed from a dedicated core network to another dedicated core network. Examiner respectfully disagrees. 
Liang in at least paragraphs 0051-0056, 0094, 0101, 0111 and 0116, describes the MME 300 determines, according to the new policy information, whether it needs to trigger a PDN connection deactivation process, and if yes, sends a PDN connection deactivation request message to the UE; [0052] Step 304-2: upon receiving the deactivation request message, the UE reinitiates a PDN connection request with instruction information requesting PDN GW reselection carried therein; [0053] Step 304-3: the MME 300 reselects a PDN GW 320 for the UE according to the instruction information. Further Step 305 may be performed in a bearer modification process or the PDN GW reselection process triggered by the MME 300 (i.e. the PDN connection deactivation process triggered by the MME 300).  This step is optional.  That is, if the MME 300 does not perform step reason/requirement of reselection and/or which core network entity does the reselection process and the further steps of reselection as disclosed in Fig. 2 of applicant’s specification. Further claim language is not clear regarding “deactivation with reactivation” and deactivation and keeping alive of packet data network connections. Applicant’s claim language does not disclose any details regarding which PDN connections need to be deactivated and information about establishing new connection with another PDN network (as disclosed in Fig. 2). 

Applicant further stated that Cho does not disclose the mechanism of exchanging. Examiner respectfully disagrees.
 Cho discloses Fig. 8 paragraphs 0090-0100, the cell on which the UE 410 camps and the MME managing the cell have changed with movement of the UE 410, the UE 410 sends a TAU to the new MME 430A (S805).  To obtain context information of the UE 410, the new MME 430A sends a UE context request message to the old MME 430B (S810).  The old MME 430B sends a UE context response message containing UE context information to the new MME 430A (S815), and receives a corresponding acknowledgement message (S820). The new MME 430A identifies PDN 
Thus rejection of claim 1 is maintained. Similar arguments are applied to claim 15. Thus rejection of claims 1, 15, 29 and 30 is maintained under 35 U.S.C. 103(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2015/0201452 A1) discloses the mechanism of the eNB forwards the D2D request directly to an MME; and In a second implementation, the eNB transmits the D2D request of the UE to the MME after determining according to a current use condition of radio resources and interference strength the D2D request to be accepted; and notifies the MME that the D2D request of the UE is unacceptable after determining the D2D request of the UE to be unacceptable (Fig. 8). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413